Exhibit 10.1

 

 

THIS INSTRUMENT AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR UPON RECEIPT BY MAKER OF AN OPINION OF COUNSEL SATISFACTORY TO MAKER IN
FORM AND SUBSTANCE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT, AND IN
COMPLIANCE WITH THE PROVISIONS OF THIS CONVERTIBLE PROMISSORY NOTE.

 

CONVERTIBLE PROMISSORY NOTE

 

Up to U.S.$8,000,000.00

July 31, 2018

Miami, FL

 

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, ERBA Diagnostics, Inc., a Delaware corporation (“Maker”), promises
to pay to the order of Erba Diagnostics Mannheim GmbH, a company organized under
the laws of Germany which is the majority stockholder of Maker (“Holder”), the
principal sum of Eight Million United States dollars (U.S.$8,000,000.00) or so
much thereof as may be loaned by Holder to Maker (the “Principal”), plus
interest (the “Interest”) on the Principal from time to time remaining unpaid,
calculated at the simple rate of three and one-half percent (3.5%) per annum,
and payable as hereinafter set forth. Interest shall be calculated on the basis
of a year of three hundred sixty (360) days for the actual number of days
elapsed.

 

The Principal hereunder is composed of (a) Two Million Six Hundred Forty-Eight
Thousand Eight Hundred Ninety-Nine United States dollars (U.S. $2,648,899.00)
which represents the aggregate outstanding principal balance and unpaid accrued
interest of those certain Promissory Notes set forth on Exhibit A attached
hereto, made by Maker in favor of Holder (collectively, the “Existing Notes”),
(b) Four Million Nine Thousand Five Hundred Fifty-Four United States dollars and
Thirty-Nine cents (U.S.$4,009,554.39) which represents the aggregate funds made
available to repay the outstanding principal balance and unpaid accrued interest
of that certain Promissory Note, executed on August 10, 2017, made by Maker in
favor of Citibank, N.A., in the maximum principal amount of five million United
States dollars (U.S.$5,000,000) and (c) One Million Three Hundred Forty-One
Thousand Five Hundred Forty-Six United States dollars and Sixty-One cents
(U.S.$1,341,546.61) which represents the aggregate funds made available for
working capital and general corporate purposes. This Note amends, restates and
modifies, but does not satisfy or act as a novation of, the obligations of Maker
under or in connection with the Existing Notes.

 

1.     Advances. From time to time, prior to the Maturity Date (as defined
below), Holder may make advances to Maker, which Maker shall pay and may
reborrow, so long as the aggregate amount of advances outstanding at any one
time shall not exceed Eight Million United States dollars (U.S.$8,000,000.00).

 

2.     Security. This Note is a general unsecured obligation of Maker.

 

3.     Conversion. This Note will be convertible into Common Stock upon and
subject to the following terms.

 

 

--------------------------------------------------------------------------------

 

 

3.1     Definitions.

 

(a)     “Common Stock” means Maker’s common stock, par value $0.01 per share.

 

(b)     “Current” means that (i) Maker has become current with its reporting
obligations under the Exchange Act, including, among other things, that Maker
has filed all of its annual and quarterly reports and other required periodic
reports not yet filed with the SEC, (ii) thereafter Maker continues to file its
annual and quarterly reports and other required periodic reports by the
respective deadlines for reporting under the Exchange Act and (iii) Maker is
deemed current for purposes of Rule 144 promulgated under the Securities Act and
the requirements of a registration statement on Form S-8.

 

(c)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(d)     “Maximum Shares of Common Stock” means forty-eight million seven hundred
fifty-two thousand six hundred seventy-five (48,752,675) shares of Common Stock.

 

(e)     “SEC” means the Securities and Exchange Commission.

 

(f)     “Securities Act” means the Securities Act of 1933, as amended.

 

3.2     Conditions Precedent to Conversion. Holder shall not be entitled to
exercise its right to convert this Note as set forth in Section 3.3 unless and
until: (a) Maker has become Current, (b) a period of forty-five (45) calendar
days has elapsed since the date Maker became Current, (c) Maker has continued to
be Current since the date Maker became Current and (d) Maker is Current when
Holder exercises its right to convert this Note.

 

3.3     Conversion. Subject to the satisfaction of the conditions precedent set
forth in Section 3.2, Holder may elect to convert this Note, in whole or in
part, into the number of shares of Common Stock equal to the quotient (rounded
down to the nearest whole share) obtained by dividing (a) the unpaid Principal
and accrued and unpaid Interest thereon on the Closing Date (as defined below)
by (b) the average closing price of a share of Common Stock, as reported by the
primary national stock exchange or interdealer quotation system on which the
Common Stock is traded (such average calculated based upon the fifteen (15)
calendar days prior to the Exercise Date (as defined below)). Notwithstanding
the foregoing, in no event shall the number of shares of Common Stock issued as
a result of conversion of this Note exceed the Maximum Shares of Common Stock.
To convert this Note into Common Stock, Holder shall deliver to Maker written
notice of Holder’s election to exercise its right to convert this Note (the date
on which the Holder delivers to Maker such written notice, the “Exercise Date”),
in whole or in part, at least six (6) business days, but not more than thirty
(30) calendar days, prior to the desired date of conversion (the “Closing
Date”). The Closing Date shall be a date that is not a Saturday, Sunday or other
legal holiday on which banks in the State of Florida are closed.

 

2

--------------------------------------------------------------------------------

 

 

3.4     Mechanics of Conversion. On or prior to the Closing Date, Holder shall
surrender this Note for conversion at the principal office of Maker. On or prior
to the Closing Date, Holder shall execute customary documentation in connection
with the conversion of this Note and the issuance of Common Stock, as may be
reasonably requested by Maker. On or promptly after the Closing Date, Maker, at
its expense, will cause to be issued in the name of and delivered to Holder a
certificate for the number of shares of Common Stock to which Holder shall be
entitled on such conversion (bearing such legends as may be required by
applicable state and federal securities laws in the opinion of legal counsel for
Maker, and as set forth below in this Note), and, if applicable, a promissory
note in a principal amount equal to the balance of the Principal not converted
on the Closing Date (the “Balance Note”). Such conversion shall be deemed to
have been made immediately prior to the close of business on the Closing Date,
regardless of whether this Note has been surrendered on the Closing Date,
provided that, if Holder has not surrendered this Note, then Maker shall not be
required to issue a certificate for shares of Common Stock or, if applicable,
the Balance Note. No fractional shares will be issued on conversion of this
Note. If upon any conversion of this Note a fraction of a share results, then
Maker will pay the cash value of the fractional share.

 

 

4.

Payments.

 

4.1     Generally. Unless converted as provided in Section 3, Maker shall pay to
Holder the entire unpaid Principal and any and all accrued and unpaid Interest
thereon on July 30, 2021 (the “Maturity Date”). Payments to Holder under this
Note shall be made to Holder at the principal headquarters of Holder, or at such
other place as Holder may from time to time designate to Maker in writing
(including, without limitation, by wire transfer to an account designated by
Holder). All payments hereunder shall be made in immediately available funds of
lawful money of the United States of America.

 

4.2     Permitted Pre-Payments. Except as set forth in Section 4.3, this Note
may be prepaid in whole or in part without penalty. Prepayments shall first be
applied against accrued and unpaid Interest hereunder and shall then be applied
to the unpaid Principal hereunder.

 

4.3     Pre-Payment Fee. If, prior to becoming Current and prior to the Maturity
Date, a Corporate Transaction occurs and Maker pre-pays in full the unpaid
Principal and accrued and unpaid Interest thereon, then, in addition to such
pre-payment, Maker shall pay to Holder a one-time fee equal to Eighty Thousand
United States dollars (U.S.$80,000.00). “Corporate Transaction” means the
consummation of the sale, transfer or other disposition, in a single transaction
or series of related transactions, outside of Maker’s ordinary course of
business, of the assets (including, without limitation, the capital stock of
Maker’s subsidiaries), properties (including, without limitation, Maker’s
subsidiary’s real property located in Wynwood, Florida) or securities of Maker
or its subsidiaries, or similar transaction(s), in which the net proceeds of
such transaction(s) paid to Maker or its subsidiaries exceed the unpaid
Principal and accrued and unpaid Interest thereon.

 

5.            Representations and Warranties of Maker. Maker hereby represents
and warrants to Holder as follows:

 

5.1     Due Organization. Maker is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

5.2     Authorization and Enforceability. Except for the authorization and
issuance of the conversion shares of Common Stock underlying this Note, all
corporate action has been taken on the part of Maker and its officers, directors
and stockholders necessary for the authorization, execution and delivery of this
Note. Except as may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights, Maker has taken all corporate action required to make all of
the obligations of Maker reflected in the provisions of this Note valid and
enforceable in accordance with its terms.

 

3

--------------------------------------------------------------------------------

 

 

5.3     NO OTHER REPRESENTATIONS. EXCEPT AS SET FORTH IN THIS SECTION 5, NO
REPRESENTATIONS OR WARRANTIES, ORAL OR OTHERWISE, HAVE BEEN MADE TO HOLDER BY
MAKER OR ANY OF ITS AGENTS, EMPLOYEES OR AFFILIATES, OR ANY OTHER PERSON, AND IN
ENTERING INTO THIS TRANSACTION HOLDER IS NOT RELYING UPON ANY INFORMATION, OTHER
THAN THE TERMS OF THIS NOTE AND ANY OTHER WRITTEN INFORMATION PROVIDED TO HOLDER
AT HOLDER’S REQUEST BY MAKER.

 

6.            Representations and Warranties of Holder. Holder hereby represents
and warrants to Maker as follows:

 

6.1     Due Organization. Holder is a company duly organized, validly existing
and in good standing under the laws of Germany.

 

6.2    Authorization and Enforceability. Holder has full power and authority to
enter into this Note and to perform all obligations required to be performed by
it hereunder. This Note constitutes Holder’s valid and legally binding
obligation, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors' rights generally, and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

6.3     Purchase Entirely for Own Account. This Note (and the conversion shares
of Common Stock underlying this Note) has been purchased by Holder for Holder’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same.
Holder does not have any contract, undertaking, agreement or arrangement with
any individual or entity to sell, transfer, or grant participation to any
individual or entity with respect to this Note or such Common Stock.

 

6.4      Disclosure of Information. Holder acknowledges that it has received all
the information that it has requested in connection with this Note and such
Common Stock. Holder further represents that it has had an opportunity to ask
questions and receive answers from Maker, as well as to consult their own legal,
tax and other advisors, regarding the information provided and the terms and
conditions of this Note and such Common Stock.

 

6.5     Investment Experience. Holder is an investor in securities of companies
and acknowledges that it is able to fend for itself, can bear the economic risk
of the transactions contemplated hereby and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the transactions contemplated hereby.

 

6.6     Accredited Investor. Holder is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.

 

4

--------------------------------------------------------------------------------

 

 

6.7     Restricted Securities. Holder understands that this Note and such Common
Stock have not been, and will not be, registered under the Securities Act or
state securities laws, by reason of specific exemptions from the registration
provisions thereof which depend upon, among other things, the bona fide nature
of the investment intent and the accuracy of Holder’s representations as
expressed herein. Holder understands that this Note and such Common Stock are
“restricted securities” under U.S. federal and applicable state securities laws
and that, pursuant to these laws, Holder must hold this Note and such Common
Stock indefinitely unless they are registered with the SEC and registered or
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Holder acknowledges that Maker has no
obligation to register or qualify this Note or such Common Stock for resale and
further acknowledges that, if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for this Note and
such Common Stock, and on requirements relating to Maker which are outside of
Holder’s control, and which Maker is under no obligation, and may not be able,
to satisfy.

 

7.            Events of Default. If one or more of the following described
events shall have occurred, then this Note shall be in default (each, a
“Default”):

 

7.1     Maker fails to make the payment of Principal or of Interest on this Note
on, or within five (5) business days after, the date upon which such payment
becomes due; or

 

7.2     Maker (a) becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due, (b) applies
for, consents to, or acquiesces in the appointment of a trustee, receiver or
other custodian therefor or any property or asset thereof, (c) makes a general
assignment for the benefit of creditors, (d) in the absence of such application,
consent or acquiescence, a trustee, has a receiver or other custodian is
appointed therefor or for a substantial part of the property or assets thereof
and is not discharged within sixty (60) calendar days or (e) has any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
commenced in respect thereof, and if such case or proceeding is not commenced
thereby, it is consented to or acquiesced in thereby, or remains undismissed for
sixty (60) calendar days.

 

8.           Default Remedies. Upon the occurrence of a Default, the entire
unpaid Principal, together with accrued and unpaid Interest, shall be
immediately due and payable without notice or demand and, while in Default, all
amounts due under this Note shall bear interest at the rate equal to the lesser
of twelve percent (12%) per annum or the highest rate permitted to be charged by
applicable law. In addition, Maker agrees to pay the costs of collection,
including, without limitation, reasonable attorneys’ fees and expenses, in the
event of a Default, whether or not a lawsuit is brought.

 

9.            Miscellaneous.

 

9.1     Notices. Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or three (3)
business days after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, if the notice is addressed to the party to be
notified at the party’s mailing address or facsimile number set forth below each
party’s signature or as subsequently modified by written notice.

 

5

--------------------------------------------------------------------------------

 

 

9.2     Liability. Maker waives demand, presentment, protest, dishonor and
notice of maturity, non-payment or protest and all other requirements to hold
Maker liable. Maker shall raise no defenses other than that payment has been
made. Maker shall not raise any claims of set off in any action or proceeding.

 

9.3     Business Days. If payment of Principal or Interest on this Note becomes
due on a Saturday, Sunday or other legal holiday on which banks in the State of
Florida are closed, then the due date shall be extended to the next succeeding
business day.

 

9.4     Severability. If any provision or portion of this Note is declared or
found by a court of competent jurisdiction to be unenforceable or null and void,
such provision or portion thereof shall be deemed stricken and severed from this
Note, and the remaining provisions and portions thereof shall continue in full
force and effect.

 

9.5     Legends. Holder understands and acknowledges that the conversion shares
of Common Stock underlying this Note may bear the following legend, among
others:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR UPON
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IN
FORM AND SUBSTANCE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

9.6     Entire Agreement. This Note constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof and supersedes any prior arrangement or agreement, written or
oral.

 

9.7     Amendment. This Note may not be amended, extended, renewed or modified
nor shall any waiver of any provision hereof be effective, except by an
instrument in writing executed by the parties.

 

9.8     Assignment. Neither Maker nor Holder shall assign this Note, or any of
its respective rights or obligations hereunder, without the prior written
consent of the other, which consent may be withheld in such other’s sole and
absolute discretion for any reason or no reason whatsoever.

 

9.9     Governing Law. This Note shall be governed by and construed and enforced
in accordance with the laws of the State of Florida, without giving effect to
any choice of law or conflict of law provisions.

 

9.10    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE,
THE COMMON STOCK OR THE SUBJECT MATTER HEREOF.

 

6

--------------------------------------------------------------------------------

 

 

9.11     Headings. The headings contained in this Note are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Note.

 

9.12     Counterparts. This Note may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

9.13     Waiver. A delay by Holder in exercising a right or remedy shall not
constitute a waiver thereof. No waiver by Holder of any default hereunder shall
be deemed to constitute a waiver of any subsequent default. No exercise of any
right or remedy hereunder shall preclude the exercise of any other right or
remedy which Holder may have in law or in equity to enforce the paying of this
Note or the collection thereof. Maker expressly agrees that the maturity of this
Note, or any payment hereunder, may be extended by Holder from time to time
without in any way affecting the liability of Maker.

 

9.14     Further Assurances. From time to time, the parties will execute and
deliver such additional documents and will provide such additional information
as may reasonably be required to carry out the terms of this Note.   

 

[ SIGNATURE PAGE FOLLOWS ]

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker has duly executed this Note to be effective as of the
day and year first above written.

 

 

ERBA Diagnostics, Inc.,

a Delaware corporation

 

 

 

 

 

 

         

 

 

 

 

 

 

By:

/s/

David Barka

 

 

 

  David Barka,

 

 

 

  Interim Chief Executive Officer

 

 

          Address: 14100 NW 57th Court         

Miami Lakes, FL 33014

Attention: David Barka, Interim CEO

Facsimile: (619) 660-6970

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

Erba Diagnostics Mannheim GmbH,

a company organized under the laws of Germany

 

 

 

 

 

 

 

 

 

By:

/s/

Suresh Vazirani

 

 

  Suresh Vazirani,

 

 

  Chief Executive Officer and Managing Director

 

Date: July 31, 2018  

 

Address:

8 Chandivali Studio Road,

Andheri (E), Mumbai – 400 072

India

Facsimile: (+91) 22 2857 3030

 

 

8

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Existing Promissory Notes

 

 

Grid Promissory Note, dated as of November 28, 2016, made by Maker in favor of
Holder in the maximum principal amount of U.S.$1,000,000.

 

Promissory Note, dated as of June 16, 2017, made by Maker in favor of Holder in
the maximum principal amount of U.S.$750,000.

 

Promissory Note, dated as of September 28, 2017, made by Maker in favor of
Holder in the maximum principal amount of U.S.$500,000.

 

Promissory Note, dated as of February 28, 2018, made by Maker in favor of Holder
in the maximum principal amount of U.S. $500,000.

 